Citation Nr: 0126365	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  98-20 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of right knee degenerative joint disease, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1971 to March 
1974.  

This appeal arises from a January 1998 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which 
denied an evaluation in excess of 20 percent disabling for 
the veteran's right knee disability.  The veteran appealed 
this determination.

A hearing was held before the Board of Veterans' Appeals 
(Board) in June 2000.  The undersigned conducted this hearing 
and will make the final determination in this case.  See 38 
U.S.C.A. § 7102(a) (West Supp. 2001).

This case was remanded by the Board in September 2000 for 
development of the medical evidence.  The case has now 
returned for appellate consideration.

It is noted by the Board that the veteran's claim for a total 
disability evaluation for individual unemployability due to 
his service-connected disabilities (TDIU) was denied by the 
RO in May 1999.  Since this decision, the Department of 
Veterans Affairs (VA) has obtained the veteran's Social 
Security Administration (SSA) medical records and a VA 
compensation examination of March 2001.  This evidence 
contains physicians' opinions that the veteran's service-
connected right knee disability has caused marked 
interference with his ability to work in his traditional 
occupation.  The Board finds that this evidence raises an 
informal claim to reopen his prior denial of TDIU.  See 
38 C.F.R. § 3.155 (2001).  This matter is not properly before 
the Board at the present time and it is not inextricably 
intertwined with the issue on appeal.  Therefore, this matter 
is referred to the RO for the appropriate action.



FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran's right knee disability is characterized by 
slight instability, mild muscle weakness, chronic pain, 
swelling, degenerative changes, and limitation of motion 
which requires the use of a cane and brace.

3.  The limitation of motion in the veteran's right knee has 
caused marked interference in his traditional occupation.


CONCLUSIONS OF LAW

1.  An extraschedular evaluation of 30 percent, but not more, 
is warranted for limitation of motion in the right knee due 
to post-operative residuals of degenerative joint disease.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 
4.68, 4.71, 4.71a, Codes 5003, 5256, 5257, 5258, 5259, 5260, 
5261, 5262, 5263 (2001).  See also VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997), VAOPGCPREC 9-98 (Aug. 14, 
1998).

2.  A separate evaluation in excess of 10 percent disabling 
is not warranted for slight instability in the right knee due 
to post-operative residuals of degenerative joint disease.  
38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.20, 4.40, 4.45, 4.68, 4.71, 4.71a, Codes 5003, 5256, 
5257, 5258, 5259, 5260, 5261, 5262, 5263.  See also 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), 
VAOPGCPREC 9-98 (Aug. 14, 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a June 1982 rating decision the RO granted service 
connection for a right knee injury.  The veteran was awarded 
a 10 percent evaluation for traumatic degenerative arthritis 
of the right knee under the VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.71a, Diagnostic Codes (Code) 5010 
and 5257.  By rating decision of April 1995, the RO granted a 
20 percent evaluation under Codes 5010, 5258, and 5257, 
effective from February 1993.  This evaluation was confirmed 
and continued in a rating decision of July 1996.

The veteran submitted a claim for an increased evaluation of 
his right knee disability in August 1997.  His VA outpatient 
records dated from August 1996 to August 1997 were associated 
with the claims file in the latter month.  These records 
noted outpatient treatment for the veteran's various 
complaints to include his right knee disability.  An 
operative report of May 1997 indicated that the veteran had 
undergone arthroscopic surgery on the right knee which 
included debridement of the synovium, partial medial 
meniscectomy, removal of a loose body, and debridement of the 
articular cartilage.  The post-operative diagnosis was a 
loose body in the superolateral compartment, tear of the 
posterior half of the medial meniscus, and advanced 
degenerative joint disease.  

A VA orthopedic examination was given to the veteran in 
September 1997.  Since his surgery in May, the veteran 
claimed that his right knee continued to evidence pain and 
some swelling.  He also complained that sometimes the right 
knee would give way and lock.  The veteran asserted that he 
had not worked in the last 90 days.  On examination, the 
veteran's gait was normal and his posture and carriage were 
reported to be "good."  There was no instability in the 
right knee.  Range of motion testing revealed full extension 
with flexion limited to 90 degrees.  There was swelling and 
crepitus in the right knee.  A radiological study of the 
right knee revealed severe osteoarthritis.  The diagnosis was 
right knee injury with post-operative residuals.  It was 
opined by the examiner that "[n]o statement can be made in 
accordance with the DeLuca memorandum at this time because it 
would be pure speculation on the part of the examiner."  The 
diagnosis was post operative residuals of a right knee 
injury.

By rating decision of January 1998, the RO evaluated the 
veteran's right knee as 20 percent disabling under Codes 5010 
and 5262 from February 1993.  He was granted a temporary 
total disability evaluation from May to June 1997 under the 
provisions of 38 C.F.R. § 4.30.  Finally, under the 
previously noted diagnostic codes, the right knee disability 
was returned to a 20 percent evaluation from July 1997.  A 
notice of disagreement was received from the veteran in July 
1998.  He contended that his right knee disability was worse 
than the 20 percent evaluation.

Additional VA medical records were received from the veteran 
in November 1998.  These records included a VA physical 
therapy consultation dated in March 1998.  Post operatively, 
the veteran denied edema, locking, or sharp pain.  He 
indicated, however, he was unemployed due to his knee 
problems.  On examination, the veteran's gait was slow with 
decreased weight bearing on the right side.  Range of motion 
testing showed that the right knee was limited in extension 
at 15 to 20 degrees, and flexion was within normal limits.  
The knee had a "bony end feel."  There was about a 50 
percent decrease in right knee strength and the veteran was 
unable to support a squat or return to a standing position.  
McMurray sign was negative and there was no evidence of 
laxity, however there was a decrease in patella mobility in 
the right knee.  The assessment was chronic dysfunction in 
the right knee.  

An August 1998 right knee X-ray revealed early advanced 
degenerative joint disease.  There was no indication of 
effusion.

In a September 1998 letter to his U. S. Congressman the 
veteran indicated that he had lost a civilian job as an 
Automotive Craft Shop Manager on a military base in May 1997 
after this position had been abolished.  He claimed that due 
to his "condition" he was now unable to work in the field 
of automotive mechanics.  The veteran asserted that he had 
been forced to quit physical therapy for his right knee 
because it had become too strenuous.  The veteran alleged 
that his right knee problems had become worse after his 
surgery in May 1997.  He contended that X-rays of his right 
knee had shown that degenerative changes had caused extensive 
damage to the joint.  He claimed that he was now unable to 
stand for long periods on his right leg, could not 
comfortably drive a vehicle, and using stairs had become a 
problem.  It was asserted by the veteran that his knee 
disability now forced him to use a cane in order to maintain 
his balance.  In the mornings, he had to drag his right leg 
before he felt confident he could use it without falling.  

The veteran submitted a substantive appeal in December 1998.  
He claimed that he had no "cushion" left in his right knee 
joint.  The veteran alleged that his right knee forced him to 
use a cane when walking so that he would not lose his 
balance.  He also noted that his right leg would drag when 
walking, that the right knee was unstable and he had fallen 
twice because of his instability.  Finally, the veteran 
complained of pain and swelling in his right knee.  He 
contended that VA's rating of his right knee disability had 
been solely based on the findings during his compensation 
examination and did not take into consideration his VA 
outpatient treatment.  The veteran argued that the 
symptomatology in his right knee warranted a 60 percent 
evaluation.

Another VA orthopedic examination was afforded the veteran in 
December 1998.  It was reported by the veteran that his 
occupation was as a mechanic.  The veteran claimed that he 
was forced to use a cane when walking and use his left leg to 
support and rest his right knee.  He claimed that his right 
knee would not support him when using stairs.  The veteran 
claimed that he had a history of falling down when walking on 
uneven ground.  He asserted that he had stiffness in his 
right knee if he sat for a considerable period of time.  The 
veteran complained of daily pain, some swelling, instability, 
and an inability to lock his right knee.  He noted that he 
took over-the-counter medication for his symptoms, but this 
medication provided "scant relief."  

On examination, the veteran walked slowly with a cane and had 
a pronounced limp favoring his right lower extremity.  There 
was swelling in the right knee, but no heat.  During range of 
motion testing, some crepitation was noted.  The veteran had 
a strong quadricep.  Exercise of the right knee was painful.  
Range of motion was from 10 degrees limitation in extension 
to 110 degrees flexion.  Pain was, however, elicited at the 
extremes of this motion.  There was tenderness in the right 
knee with deep palpation.  Minimal lateral instability was 
found, but the right knee was quite stable posteriorily and 
anteriorily.  The pertinent diagnosis was severe, traumatic 
osteoarthritis of the right knee with painful limited motion.

VA outpatient records dated from May 1997 to December 1998 
were associated with the claims file in the latter month.  
These records noted treatment of the veteran's various 
medical problems to include his right knee disability.  The 
veteran was noted to have been seen by the physical therapy 
unit.  His right knee complaints were similar to those 
expressed on his VA compensation examination in December 
1998.

In written contentions received in February 1999, the veteran 
argued that the RO had failed to separately evaluate his 
limitation of motion with arthritis and his instability.  He 
claimed that separate evaluations for these symptoms were 
required by VA General Counsel opinions.  The veteran also 
contended that the radiological studies of his right knee 
indicated that this joint had ankylosis and recurrent 
subluxation.

At his hearing before the Board in June 2000, the veteran 
testified that he had worked as a supply room supervisor 
until the late 1970's.  Starting in the late 1970's, he 
worked as an auto craft shop manager on a military base 
teaching service members how to repair their own automobiles.  
He claimed, however, that he had not worked since his May 
1997 surgery.  The veteran asserted that his civilian 
position with the military was abolished during a "base 
action" while he was recovering from surgery.  It was 
reported by the veteran that he had obtained an associates' 
degree in "automotive."  The veteran alleged that he had 
tried to work in an auto shop in 1998, but after two months 
he was forced to quit because he could not physically do all 
the tasks required of him.  The veteran testified that he had 
received all of his treatment in recent years from VA 
facilities.  However, the veteran indicated that he underwent 
a medical examination in connection with his claim for 
disability benefits from the SSA.  He also noted that he had 
been evaluated by VA's vocational rehabilitation service, but 
was not currently participating in this program.  Regarding 
his right knee, the veteran testified that after being on the 
leg for two hours, he was forced to lay down on his side in 
order to relieve the strain.  He asserted that there was bone 
on bone contact in the right knee joint where his cartilage 
had worn away.  The veteran claimed that his right knee would 
feel like it was going to give away and he had difficulty 
walking on steps, rocks, and uneven ground.  It was asserted 
that at times his right knee would lock up.  He indicated 
that he had not been able to run on his right knee since 
1985.  The veteran noted that medication did not alleviate 
his right knee symptoms.  He claimed that VA was soon to 
custom fit him for a knee brace.  It was reported by the 
veteran that his right knee looked swollen and puffy all the 
time.

In November 2000, the veteran's VA outpatient records dated 
from May to October 2000 were incorporated into his claims 
file.  An outpatient record of May 2000 indicated that the 
veteran appeared in emotional distress due to his medical 
condition.  He was reportedly able to walk with the use of a 
cane.  On examination of the right knee, there was no 
effusion or erythema.  However, tenderness was found in the 
joint line and over the patella.  His ligaments were intact, 
but Lachman's sign was 1+ and the veteran was unable to 
perform Apley's sign due to pain.  Range of motion in the 
right knee was "50-90°."  X-rays of the right knee revealed 
advanced degenerative joint disease and chrondralcalcinosis.  
In June 2000, the veteran complained of constant pain in his 
right knee.  

An outpatient record of October 2000 noted that the veteran 
had a sudden onset of acute swelling and pain in the right 
knee not related to any trauma.  He also complained of a loud 
popping noise in the lateral aspect of the knee during 
motion.  It was noted that the veteran had a history of gouty 
arthritis.  On examination, the skin was warm with 2+ 
effusion in the supra patellar region.  Range of motion in 
the right knee was limited secondary to the effusion.  There 
was also lateral joint line tenderness.  A right knee X-ray 
revealed a small effusion at the suprapatellar bursa and 
severe degenerative joint disease.  The assessment was tri-
compartment degenerative joint disease in the right knee and 
an acute gouty arthritis attack.

An additional set of VA outpatient records dated from March 
1998 to October 2000 was associated with the claims file in 
December 2000.  An orthopedic consultation of October 1998 
noted the veteran's complaints of recurrent right knee pain 
and "clicking."  He indicated that he had experienced these 
problems with his right knee ever since his surgery in May 
1997.  The veteran asserted that he was no longer working and 
was going through physical rehabilitation.  On examination, 
there was clicking in the anterior medial part of the right 
knee.  The veteran was unable to fully extend his right knee.  

Another orthopedic consultation was provided in May 1999.  
The veteran complained that he could not work with his 
present disabilities.  On examination, the veteran ambulated 
with the use of a cane.  There was tenderness about the 
patella of the right knee and pain upon extension of the 
right knee.  A March 2000 outpatient record noted the 
veteran's complaint that his right knee would become so 
painful it was hard for him to walk and that it was swollen.  
He asserted that it felt like someone was stabbing him in the 
knee.  The veteran indicated that these symptoms usually were 
not present during his regular outpatient appointments.  On 
examination, the veteran's right knee was swollen and he 
alleged that this was the fourth incidence of swelling since 
January 2000.  

An October 2000 VA outpatient record noted complaints of 
right knee pain and swelling with difficulty in walking.  
Prior to this visit, the veteran had been forced to use 
crutches when walking, but was able on this occasion to walk 
with the use of a cane.  The veteran acknowledged that his 
symptoms were somewhat alleviated with the use of over-the-
counter medication.

A VA orthopedic examination was conducted in January 2001 by 
the same physician who conducted the December 1998 study.  
The veteran asserted that his right knee disability had 
worsened considerably since that examination.  He complained 
of constant pain in his right knee and swelling in the knee 
after prolonged activity.  The veteran alleged that he was 
unable to stand for more than 15 minutes at a time and could 
not fully extend his right knee.  It was noted that the 
veteran was treated with physiotherapy, but quit, as he could 
no longer perform such exercises as using a bicycle with his 
right knee.  The veteran used a cane.  He claimed that he 
could feel a roughness in his knee and a feeling of bone 
scraping against bone.  The veteran denied that his symptoms 
had flare-ups.  

On examination, the veteran had a wide-based slow gait with a 
pronounced limp on the right side while using a cane.  There 
was some increased heat and swelling over the right knee.  
Arthroscopy scars were healed and non-tender.  There was, 
however, tenderness over the lateral and medial parapatellar.  
Pressing the patella against the knee joint also caused some 
pain.  There was slight lateral instability in the right knee 
and testing for this caused some pain.  However, drawer sign 
testing was negative.  He was able to extend the right knee 
only to "minus" ten degrees and was unable to fully lock 
the joint.  X-rays showed severe tract compartmental 
degenerative arthritis.  The diagnoses included traumatic and 
severe, post-arthroscopy, right track compartmental 
degenerative arthritis of the right knee.

A final VA orthopedic examination was given to the veteran in 
March 2001.  This examination was conducted by the same 
physician who had conducted the compensation examinations in 
December 1998 and January 2001.  The veteran asserted that 
his right knee pain continued to worsen and was now 
continuous.  He also claimed that the instability in his 
right knee had worsened and he had trouble keeping the knee 
aligned or straight.  The veteran asserted that he had 
increased pain in the right knee during weight bearing.  
However, the veteran denied lack of endurance, fatigue, 
locking, or flare-ups.  He did complain that his right knee 
would become so painful at times that he would need to use 
his hands to manipulate his knee until a comfortable position 
was found and he could further ambulate with the joint.  He 
asserted that he could not fully extend his right knee.  The 
veteran used a molded knee brace that he felt helped to keep 
his knee straight, but otherwise it was not very helpful.  
The treatment for the veteran's complaints continued to be 
anti-inflammatory medication.  It was noted by the veteran 
that he did have flare-ups with his gout.  Between January 
and February 2001 the veteran reported that he had increased 
swelling in his right knee that prohibited him from walking.  
He indicated that his outpatient healthcare provider 
attributed this episode to his gout.  The veteran noted that 
his occupation had been as a mechanic, but felt that he could 
not carry on doing this activity.  He alleged that he could 
no longer bend, bear weight on his knees, or carry or use 
tools.

On examination, there was slight swelling in the medial part 
of the knee.  The knee had increased heat to palpation and 
there was tenderness about the medial and lateral patella.  
Very slight crepitation was noted during range of motion 
testing.  Range of motion testing revealed that the veteran 
could not move his leg past the last ten degrees of 
extension, even with the assistance of the examiner.  He had 
flexion to 110 degrees and, with the assistance of the 
examiner, could flex with pain from 110 to 120 degrees.  
There was barely perceptible lateral to medial instability.  
There was no instability or laxity anteriorily-posteriorily 
or posteriorily-anteriorily.  On knee bend testing, the 
veteran had increased pain and could not bend beyond the 
upper 30 degrees of this maneuver.  There was no weakness in 
the knee.  When ambulating, the veteran limped favoring his 
right side and used a cane.  The diagnosis was severe right 
knee degenerative arthritis.  The examiner opined:

The veteran did not have flare ups and 
does not have any increased functional 
limitation of weakness, instability, or 
excess fatigue.  The degree of pain does 
limit him some days more than others.  He 
relates no one activity which is limited 
solely by pain.  He has lost no 
additional range of motion discernible by 
history or observation to this examiner.  
His industrial impairment; being a 
mechanic, it is obvious that he cannot 
bend, squat, go up or down stairs, climb 
steps, climb ladders, squat and use tools 
to any significant degree in mechanical 
work.  

The diagnosis was severe degenerative arthritis.

Apparently in January 2001, the RO received the veteran's 
medical records kept by the SSA.  These included duplicates 
of previously obtained VA medical records.  In addition, 
there were SSA obtained orthopedic examinations.  An initial 
examination was conducted in August 1998.  The veteran 
complained of right knee pain with catching, locking, and 
instability after periods of standing, walking, and weight 
bearing.  It was noted that the veteran was unable to perform 
his duties as a supervisor in an auto repair shop because of 
his inability to tolerate standing and prolonged walking.  
The veteran reported that efforts at physical therapy were 
unsuccessful.  His medical history included gouty arthritis.  
On examination, the veteran had an apparent antalgic gait of 
the right knee and used a cane.  He had a moderate amount of 
difficulty lifting himself on the examination table due to 
right knee pain.  The right knee had decreased motion in 
extension, and flexion to 100 degrees.  There was crepitus 
throughout the range of motion and mild parapatellar edema.  
Lachman's, McMurray's, anterior/posterior drawer, and pivot 
shift tests were all negative.  There was a small amount of 
muscular weakness in the quadricep femoris and medial thigh 
muscle.  This examiner, after noting the veteran's multiple 
disabilities to include hypertension, gouty arthritis, 
lumbosacral back pain, and diabetes, summarized:

[The veteran's] ability to stand on heels 
and toes was somewhat impaired and his 
ability to squat and rise from a kneeling 
position is severely affected...no [muscle] 
atrophy was apparent.  His ability to 
walk, stoop, bend and weight bear is 
severely affected by the right knee 
surgery and arthritis.  His obesity is 
probably contributory to the condition.  
[The Board notes that the veteran weighed 
232 pounds at his March 1974 separation 
examination.  At this 2001 examination he 
weighed 350 pounds.]

After a description of the veteran's medical history was 
prepared in October 1998, the SSA examiner prepared an 
addendum to his prior examination report.  This examiner 
concluded that the veteran used a cane for relief of his 
right knee pain and possibly to avoid instability and 
falling.  The examiner concluded:

We feel that there are many activities 
which this gentleman could perform with 
his current disability.  These could 
include office type work which is largely 
sitting type duties with only infrequent 
ambulation to accomplish certain tasks.  

II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. §§ 5103, 5103A; see also 38 U.S.C.A. 
§ 5107(a) (West 1991).  This has included full compliance 
with the Board's remand instructions of September 2000 to 
include requesting pertinent evidence from the veteran, and 
obtaining SSA medical records, VA outpatient records, VA 
vocational rehabilitation records, and a VA compensation 
examination with requested medical opinions.  See Stegall v. 
Brown, 11 Vet. App. 268 (1998).  Regarding the requested VA 
medical opinion on flare-up of symptomatology, the examiner 
who conducted the January and March 2001 studies provided 
sufficient evidence regarding any increased functional 
impairment due to pain, weakness, fatigue, and/or 
incoordination to allow the Board to make appropriate 
determinations, as discussed below, on the level of 
disability required by 38 C.F.R. §§ 4.40, 4.45, 4.49 (2001).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, 
the RO clarified in the supplemental statement of the case 
(SSOC) of August 2001 the rating history and which rating 
criteria were appropriate to evaluate the veteran's right 
knee disability as requested by the Board.  This included 
evaluation of the right knee for both instability and range 
of motion.  See Estaban v. Brown, 6 Vet. App. 259 (1994); see 
also VAOPGCPREC 23-97 (July 1, 1993; revised July 24, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998).

VA has obtained all pertinent medical and treatment records 
identified by the veteran.  The veteran has repeatedly denied 
any ongoing treatment except from his local VA medical 
facilities.  These records were received at various times 
during the appeal period.  VA has also obtained multiple VA 
compensation examinations in recent years which have 
discussed the veteran's right knee disability and its effect 
on his work performance.  Moreover, VA obtained the veteran's 
SSA records in January 2001 that contained additional medical 
evidence on the same subject.  The Board finds that these 
examinations are more than adequate for VA purposes.  That 
is, these opinions were based on an examination of the 
veteran and a review of his medical history.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994).  The veteran requested a 
hearing before the Board, and presented evidence and argument 
at such a hearing in June 2000.

In an informal hearing presentation of October 2001, the 
representative alleged that the RO failed to consider the 
veteran's SSA records in the evaluation of his right knee 
disability.  It was noted that the RO's SSOC of August 2001 
failed to "provide reference, mention or otherwise reflect 
consideration" of the SSA evidence.  However, a review of 
the August 2001 SSOC clearly indicates that the RO did 
consider this evidence.  Under the heading of "EVIDENCE", 
the RO specifically listed "SSA records" as part of the 
evidence reviewed in the preparation of this SSOC.  
Therefore, the Board can definitively conclude that the RO 
considered this evidence in evaluating the veteran's right 
knee disability.  In addition, the veteran alleged in his 
substantive appeal of December 1998 that the RO had failed to 
consider his VA outpatient records when evaluating his right 
knee disability.  A review of the claims file reveals that 
the RO has considered his VA outpatient records as this 
evidence was reported as reviewed in the November 1998 
statement of the case (SOC) and subsequent SSOC's.

It is recognized by the Board that the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2097-98 (2000) (VCAA) became effective in the 
fall of 2000, approximately eight months prior to the 
preparation of the last SSOC in August 2001.  However, the 
record is clear that the RO and the Board have made 
substantial attempts to assist the veteran in this case that 
are in compliance with the provisions of VCAA.  This includes 
obtaining the medical records discussed above, VA 
examinations that elicited opinions regarding the severity of 
the veteran's disabilities, providing the appellant and his 
representative with the opportunity for a hearing, and 
providing them with the applicable laws/regulations (to 
include the provisions of 38 C.F.R. § 3.321(b)) and the 
reasons/bases for its denial in the SOC of November 1998 and 
subsequent SSOC's.  Further, the veteran and his 
representative were notified by letter of July 2001 about the 
enactment of the VCAA, the evidence it had obtained, and the 
evidence that the veteran should submit.  Based on these 
facts, the Board determines that no reasonable possibility 
exists that further assistance would aid in the 
substantiation of the veteran's claim.  See 38 U.S.C.A. 
§ 5103A.  In addition, as the veteran and his representative 
have been provided with the opportunity to present evidence 
and arguments on his behalf, and availed themselves of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2 (2001).  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or systems, and 
medical examiners must furnish, in addition to the 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.  Estaban.  Based upon the principle set forth in 
Estaban, the VA General Counsel held that a knee disability 
may receive separate ratings under diagnostic codes 
evaluating instability (Code 5257, 5262, and 5263) and those 
evaluating range of motion (Codes 5003, 5256, 5260, and 
5261).  See VAOPGCPREC 23-97.

The applicable schedular criteria are as follows:

Code 5003.  Arthritis, degenerative 
(hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved.  When 
however, the limitation of motion of the 
specific joint or joints involved is 
noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent 
is for application for each such major 
joint or group of minor joints affected 
by limitation of motion, to be combined, 
not added under diagnostic Code 5003.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of 
limitation of motion, rate as below:

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations; rate as 20 
percent disabling.

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups; rate as 10 percent 
disabling.

* Note (1): The percentage ratings based 
on X-ray findings, above, will not be 
combined with ratings based on limitation 
of motion.

Code 5256.  Knee, ankylosis of:

Favorable angle in full extension, or in 
slight flexion between 0° and 10°; rate 
as 30 percent disabling.

Code 5257.  Knee, other impairment of:
Recurrent subluxation or lateral 
instability: 

Moderate; rate as 20 percent 
disabling.
Slight; rate as 10 percent 
disabling.

Code 5258.  Cartilage, semilunar, 
dislocated, with frequent episodes of 
"locking," pain, and effusion into the 
joint; rate as 20 percent disabling.

Code 5259.  Cartilage, semilunar, removal 
of, symptomatic; rate as 10 percent 
disabling.

Code 5260.  Leg, limitation of flexion 
of:

Flexion limited to 15°; rate as 30 
percent disabling.
Flexion limited to 30°; rate as 20 
percent disabling.
Flexion limited to 45°; rate as 10 
percent disabling.
Flexion limited to 60°; rate as 
noncompensable.

Code 5261.  Leg, limitation of extension 
of: 
Extension limited to 45°; rate as 50 
percent disabling.
Extension limited to 30°; rate as 40 
percent disabling.
Extension limited to 20°; rate as 30 
percent disabling.
Extension limited to 15°; rate as 20 
percent disabling.
Extension limited to 10°; rate as 10 
percent disabling.
Extension limited to 5°; rate as 
noncompensable.

38 C.F.R. § 4.71a.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed.  
38 C.F.R. § 4.68.

In accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service-
connected disability can receive separate evaluations on the 
same joint.  In order to received an additional evaluation 
for limitation of motion in a service-connected knee 
disorder, there must be objective evidence of arthritis or 
degenerative changes in the joint.  See VAOPGCPREC 23-97 
(held that a veteran who has arthritis with restricted 
motion, and instability in the knee, may receive separate 
ratings for each set of symptomatology under different 
diagnostic codes).  The RO made clear in the SSOC of August 
2001 that the veteran's knee disability of 20 percent 
disabling was based on a combined evaluation of 10 percent 
under Code 5261 for lack of complete extension of the knee 
joint, and 10 percent under Code 5257 for minimal lateral 
instability.  It is clear based on the medical evidence that 
the veteran has traumatic degenerative changes, loss of 
motion, and instability in the right knee.  Thus, a "dual" 
evaluation for this disorder is appropriate.

The veteran has provided evidence on the level of 
symptomatology for his right knee disability.  According to 
Espiritu v. Brown, 2 Vet. App. 492, 494 (1992), a lay person 
is competent to provide evidence on the incurrance of injury 
and resulting symptoms.  However, only a medical professional 
can provide competent, probative evidence regarding the 
diagnosis or etiology of a disability.  

Turning to the loss of motion in the right knee, the veteran 
claims that the motion in his right leg is limited due to 
pain and that at times this joint will lock in one position.  
The medical evidence does indicate that on at least one 
occasion in October 2000 the right knee required the use of 
crutches and was either locked or severely limited in its 
motion.  The outpatient record of October 2000 indicated 
swelling and lack of motion in the right knee.  However, the 
healthcare provider clearly attributed these severe symptoms 
to the veteran's gouty arthritis, a nonservice-connected 
disorder.  The X-ray taken of the right knee in late October 
2000 also noted effusion, which was not usually reported on 
his right knee radiological reports.  A review of the medical 
histories taken in recent years reveals that the veteran's 
repeated treatment for gouty arthritis tended to affect other 
joints of his lower extremities.  The veteran himself appears 
to corroborate on the examination of March 2001 that his 
increased symptomatology in the right knee, at least from 
January to February 2001 was the result of his gouty 
arthritis.  In fact, he acknowledged to the examiner of March 
2001 that the symptoms attributable to his service-connected 
disorder were constant and he did not suffer with flare-ups 
attributable to degenerative joint disease or instability.  
Thus, based on the examiner's opinion of March 2001, the 
veteran does not suffer with significant flare-ups of 
symptomatology in the right knee associated with his service-
connected disorders.

Prior to the veteran's acknowledgment that he did not suffer 
with flare-ups of symptomatology in March 2001, the veteran 
had alleged that his right knee would become ankylosed.  
However, neither the radiological evidence nor the range of 
motion studies prepared since this increased rating claim 
began shows that the right knee joint has ever been ankylosed 
or fixed in one position.  Therefore, the preponderance of 
the medical evidence does not support an evaluation under 
Code 5256.  

As the veteran is currently evaluated as 10 percent disabled 
due to right knee limitation of motion, and the preponderance 
of the medical evidence indicates that his right knee 
disability does not currently experience exacerbation of 
symptomatology that would result in a greater restriction of 
motion, a increased evaluation is not authorized under Code 
5002.

An outpatient record of May 2000 noted a range of motion of 
"50-90°."  However, a close reading of this outpatient note 
does not appear to indicate that the examiner was providing 
an evaluation of the ability of the right knee to extend, 
merely the approximate range of flexion in this joint.  The 
examiner clearly reported that the veteran was able to walk 
with the use of a cane.  If the veteran's right knee 
extension was limited at that time to 50 degrees, it seems 
that ambulation with the use of a cane would have been 
virtually impossible.  Such a limited range of extension 
would have more likely required the use of crutches in order 
to ambulate.  These conclusions are supported by the 
overwhelming preponderance of the medical examinations which 
consistently found limitation of extension usually at 10 
degrees and no more than 20 degrees.

In recent years, adequate range of motion studies of the 
right knee were conducted in September 1997, March 1998, 
August 1998, December 1998, January 2001, and March 2001.  Of 
these examinations, only one has indicated a limitation of 
right knee extension greater than 10 degrees.  In March 1998, 
the examiner reported limitation in extension to 15 to 20 
degrees.  While this type of limitation would warrant a 
higher evaluation under Code 5261, the preponderance of the 
medical evidence does not support the award of such an 
evaluation.  No other medical examination confirms the March 
1998 findings.  On multiple examinations conducted since 
March 1998, right knee extension has only been limited to 10 
degrees.  The medical evidence indicates that this degree of 
limitation of extension has remained constant since December 
1998 and, according to the criteria of Code 5261, only 
warrants a 10 percent evaluation.

Flexion in the right knee in recent years has ranged from 50 
degrees to 110 degrees.  Under Code 5260 this level of 
limitation in flexion would not warrant a compensable 
evaluation.  

The highest evaluation under Code 5259 for symptoms 
associated with the removal of semilunar cartilage is 10 
percent.  Thus, the veteran cannot receive a higher 
evaluation under this diagnostic code.  The veteran has 
complained that his knee joint comes out of alignment and at 
times will lock.  There is objective medical evidence of pain 
and effusion in the right knee joint.  However, no healthcare 
provider has attributed these symptoms to a removed semilunar 
cartilage.  It is acknowledged by the Board that the veteran 
underwent surgery in May 1997 that included partial medial 
meniscectomy and debridement of the articular cartilage.  
However, there is no medical opinion indicating any nexus 
between the veteran's current right knee symptoms and 
symptomatic residuals of a semilunar cartilage removal.

Turning to impairment caused by right knee instability, the 
appellant has claimed that there is significant instability 
in joint which has caused him to fall on occasion.  It is 
noted by the Board that there is no radiological evidence of 
a malunion or nonunion of the tibia and fibula.  Therefore, 
an evaluation under Code 5262 cannot be established.  The 
veteran has not received a diagnosis or assessment for genu 
recurvatum in regards to his right knee complaints and, thus, 
the criteria under Code 5263 is also not for application.  

An outpatient record of March 1998 noted that there was some 
loss of muscle strength in the right lower extremity.  The 
Social Security Administration's examiner in August 1998 
quantified this weakness as a "small amount."  All the 
examiners since May 1997 have failed to find more than slight 
instability in the right knee.  Indeed, this degree of 
instability has been characterized as "minimal" in December 
1998, "slight" in January 2001, and "barely perceptible" 
in March 2001.  Even with the acknowledgment that the veteran 
has been fitted for a custom knee brace, the overwhelming 
preponderance of the medical evidence from examinations of 
the knee indicates that there is only slight instability.  
This level of instability only warrants a 10 percent 
evaluation under Code 5257.  Therefore, an increased 
evaluation for instability of the right knee joint is not 
warranted by a preponderance of the medical evidence.

Based on the above analysis, the veteran's right knee 
disability does not warrant a higher evaluation under the 
schedular criteria.  However, 38 C.F.R. § 3.321(b)(1) (2001), 
authorizes extra-schedular evaluations in exceptional cases 
when it is determined that a schedular evaluation is 
inadequate.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

While the schedular criteria do not support higher 
evaluations for the veteran's right knee limitation of motion 
or instability, there are multiple medical opinions that have 
clearly indicated that these symptoms have a marked 
interference in his field of employment.  The record reveals 
that the veteran's primary occupation is as a automobile 
mechanic.  This occupation requires significant physical 
activity and weight lifting.  At his hearing in June 2000, 
the veteran testified that he had tried to work in this field 
after his May 1997 surgery, but was forced to quit due to his 
physical limitations.  Both a SSA physician in October 1998 
and a VA physician in March 2001 opined that the severity of 
the veteran's right knee disability prohibited him from doing 
active physical labor.  These symptoms included an inability 
to squat, bend, climb, and bear weight on the right knee.  
His right knee also significantly inhibits his use of stairs.  

It is the Board's determination that the level of physical 
disability associated with limitation of right knee motion, 
especially in light of the veteran's historic occupation as a 
mechanic which requires a great deal of physical activity, 
has resulted in a marked interference with his employment.  
Thus, the 10 percent schedular evaluation for his limitation 
of motion is inadequate.

Based on the significant degree of interference with the 
veteran's ability to be employed, his right knee limitation 
of motion is determined to warrant a 30 percent extra-
schedular evaluation.  This evaluation is in keeping with the 
spirit of the schedular criteria which rates severe 
instability under Code 5257 and marked knee disability under 
Code 5262 as 30 percent disabling.  As noted above, there was 
one range of motion study in recent years that indicated 
limitation of extension in the right knee to as much as 20 
degrees.  Such limitation would also be evaluated under Code 
5261 as 30 percent disabling.  A higher extra-schedular 
rating for this disability would be inappropriate since it 
only interferes with physical activities associated with 
movement of one knee.  In fact, the SSA physician opined in 
October 1998 that the veteran was still capable of "office 
type" and "sitting type" work that only required 
infrequent ambulation.  This same examiner also indicated in 
August 1998 that the veteran's obesity had contributed to his 
right knee disorder.  Thus, Board finds that an extra-
schedular 30 percent rating for limitation of motion in the 
right knee eliminates any possible doubt regarding the 
evaluation of this disorder and its interference with his 
industrial adaptability.

Based on the above analysis, the Board finds that the 
preponderance of the lay and medical evidence indicates that 
the veteran's right knee disability is characterized by 
slight instability, mild muscle weakness, chronic pain, 
swelling, degenerative changes, and limitation of motion 
which require the use of a cane and brace.  This evidence 
supports an increased, extra-schedular evaluation of 30 
percent for limitation of motion in the right knee.  However, 
a preponderance of the medical evidence does not establish a 
schedular evaluation in excess of 10 percent disabling for 
instability in the right knee.  In reaching these decisions, 
the Board considered the doctrine of reasonable doubt and its 
application supports the above decisions.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An extraschedular evaluation of 30 percent disabling, but not 
more, for limitation of motion in the right knee, due to 
post-operative residuals of degenerative joint disease is 
granted, subject to the applicable criteria pertaining to the 
payment of monetary benefits.

An evaluation in excess of 10 percent disabling for minimal 
lateral instability in the right knee due to post-operative 
residuals of degenerative joint disease is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

